Brailsford, Justice.
The complaint in this action is in conventional form for the foreclosure of a real estate mortgage, with waiver of deficiency judgment. The defendant’s answer alleges that the note and mortgage are void because (1) her signature thereto was obtained by fraud and deceit; (2) she was ignorant of the contents of the papers when she signed them; and (3) the mortgage was signed before only one witness; and (4) the mortgage was never delivered.
The special referee, to whom the action was referred, found that the defendant had failed to establish any defense to the action and recommended foreclosure. This appeal is from a decree of the circuit court affirming the report.
Defendant’s brief does not urge that any defense plead in the answer should have been sustained. Its main burden is the claim that there was a failure of consideration for the *625note, because plaintiff’s assignor, a construction company, did not complete a dwelling on defendant’s property as it contracted to do. This contention was not put forward in defendant’s answer, nor in any exception to the report or decree, and raises no issue here. The only other points mentioned in the brief are incidental to the claimed failure of consideration and are moot.
Appeal dismissed.
Moss, C. J., and Lewis, Bussey and Littlejohn, JJ., concur.